Citation Nr: 0214969	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  98-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the middle and ring fingers of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claim of entitlement to service connection for 
residuals of an injury to the middle and ring fingers of the 
left hand.  On November 20, 2001, the Board remanded this 
matter to the RO for the completion of additional 
development, and following the RO's attempts to complete such 
actions, the case was again returned to the Board for further 
review.


FINDINGS OF FACT

1.  Service medical records regarding the veteran's period of 
active duty from August 1965 to August 1969 are unavailable 
for review, despite multiple attempts by VA to obtain same.

2.  The veteran, who is not shown to have engaged in combat 
with the enemy, claims to have sustained an injury to the 
middle and ring fingers of the left hand while on active 
duty, but the occurrence of such injury is not adequately 
verified.

3.  Medical evidence of an inservice injury involving the 
middle and ring fingers of the left hand is not shown 
postservice until the time of a United States Naval Reserve 
examination in 1982; medical data otherwise fail to link 
identified abnormalities of the middle and ring fingers to 
the veteran's period of active duty or any injury occurring 
therein.


CONCLUSION OF LAW

Residuals of an injury of the middle and ring fingers of the 
left hand were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is noted that in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the U. S. Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers upon the 
veteran or other claimant, as a matter of law, the right to 
compliance with the Board's remand order.  Moreover, the 
Court has further held that the Board itself errs when it 
fails to ensure compliance with the terms of its remand.  Id.  

In its remand of November 2001, the Board requested that the 
RO undertake actions to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contact the veteran for additional 
information and inform him of his right to submit additional 
evidence, retrieve the report of a VA hospitalization in 
December 1974, and readjudicate the claim at hand.  Each of 
the foregoing actions sought by the Board was accomplished by 
the RO and neither the veteran, nor his representative, 
contends otherwise.  

Regarding the VCAA, it is noted that, as this claim was 
pending when the changes to the applicable law and 
regulations were made effective, the veteran is entitled to 
consideration of his claim under the version of the law or 
regulation most favorable to him.  Karnas v. Derwinksi, 1 
Vet. App. 308 (1991).  In Janssen v. Principi, 15 Vet. App. 
370 (2001), the Court noted that the VA's General Counsel had 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See VAOPGCPREC 11-
2000 (Nov. 27, 2000).  Thus, consideration of this matter 
under the VCAA is to be herein afforded.

Under the applicable changes brought about by the VCAA, VA 
has a duty to advise the veteran of the requirements of his 
claim, to notify him of any information and evidence needed 
to substantiate and complete such claim, and to assist him in 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  A review of the 
claims folder indicates that the veteran was advised 
specifically of the changes brought about by the VCAA in the 
RO's letters, dated in February 2001 and March 2002.  In 
addition, the record reflects that the RO advised the veteran 
of the evidence needed to complete and substantiate his claim 
to reopen by virtue of the statement of the case of February 
1998 and in subsequently furnished supplemental statements of 
the case.  

By the RO's March 2002 correspondence, the veteran was also 
requested to provide information as to the approximate date 
of his claimed inservice injury of the left hand and informed 
of his right to submit additional evidence in support of his 
claim; however, no response to such letter was ever received 
by the RO.  In this same correspondence, the veteran was 
notified that while it was his responsibility to furnish 
private medical evidence, it was the VA's practice to assist 
veterans by making a request on their behalf for evidence in 
the possession of others.  He was also informed that it was 
his responsibility to obtain information from the Naval 
Historical Center as it was not practical for that agency or 
the VA to assign personnel for the time-consuming task of 
searching through voluminous records, particularly when the 
veteran was not able to recall the approximate time period of 
the injury in question.  The Court has noted that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Neither the veteran, 
nor his representative, points to any shortcoming in the RO's 
development of the instant claim or references any other 
potentially relevant evidence not already on file that might 
have a bearing on the outcome of this appeal.  

As there was  compliance with the terms of the Board's remand 
of November 2001, no Stegall violation is identified as might 
warrant a further remand to the RO for corrective action.  
Also, in light of the veteran's failure to respond or 
otherwise cooperate, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant under the VCAA and its implementing 
regulations, and, as such, further development requiring 
expenditure of VA resources is not warranted.  

In view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
question presented.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Factual Background

The veteran's Department of Defense 214, Report of Transfer 
or Discharge, indicates that he served in United States Navy 
from August 1965 to August 1969, inclusive of three years, 
eight months, and twenty-nine days of foreign and/or sea 
service.  His last duty assignment was the USS Hull.  His 
awards and decorations included the Meritorious Unit 
Commendation, the National Defense Service Medal, the Vietnam 
Service Medal with one Bronze Star, and the Republic of 
Vietnam Campaign Medal.  

Received by the RO in March 1997 was the veteran's initial 
application for VA compensation benefits, wherein he alleged 
entitlement to service connection for residuals of an injury 
to the middle and ring fingers of the left hand.  In an 
attached handwritten statement, he indicated that he was 
unsure of the date or place of the alleged injury, but 
believed it had occurred in 1968 when attached to the USS 
Hull while docked in the Philippines.  The left hand injury 
was reported to have occurred when he and a shipmate were 
cutting up metal stock and, while he was holding the metal in 
place on the fantail of the ship, the material slipped and 
cut into his left middle and ring fingers.  Medical treatment 
was noted aboard a tender ship tied up on the next pier.

Received from the National Personnel Records Center (NPRC) in 
May 1997 was a statement noting that "available requested 
records forwarded."  Such records, dated between 1982 and 
1989, were for the veteran's service in the United States 
Naval Reserve.  Such records reflect that the veteran was 
afforded a medical examination in March 1982, with clinical 
evaluation yielding the following finding:

amputation tips middle & ring fingers (L) 
hand.

In connection with his March 1997 claim, the veteran was 
afforded VA medical examinations in Mary and June 1997.  On a 
general medical examination in May 1997, the veteran reported 
he injured his left middle and ring fingers in 1967 and that 
those fingers now tended to become numb and cold.  The 
pertinent diagnosis was of post status injury of the ring and 
left middle fingers of the left hand.  On a VA hand, thumb, 
and fingers evaluation in June 1997, it was noted that the 
veteran reported having sustained a crush injury of the left 
hand in 1968, for which debridement was necessary.  Following 
the healing of the wounds, there was noted to be pain and 
splitting of the nails.  No current treatment for the left 
hand was cited.  Clinical and radiological findings led to 
entry of the following diagnoses:  Post crush injury to the 
left middle and ring fingers with residual loss to both 
fingers; bulbous deformity of the tip of the left middle and 
ring fingers; and post crush injury to the nail of the middle 
and ring fingers with subsequent fissuring and splitting of 
the nails of both fingers.

By its letter, dated in June 1997, the RO requested that the 
veteran submit copies of any service records held in his 
possession.  No response was received from such letter.

Later in June 1997, the RO again requested the veteran's 
service medical records from the NPRC.  A response was 
received by the RO in August 1997 that available records were 
previously forwarded to the RO, pursuant to its request, and 
that additional medical records were forwarded to the NAV & 
MARCON Reserve Center of the Armed Forces Reserve Training 
Center in Erie, Pennsylvania, in April 1988.  The RO was also 
advised that, if information was sought about a specific 
illness or treatment, then Items 16 through 19 of VA Form 70-
3101-4, needed to be completed and a search of alternate 
records would be made.  

According to a deferred rating decision, dated in September 
1997, action was requested to obtain service medical records 
of the veteran from the Reserve Center.  Such a request was 
made via a VA Form 21-3101, Request for Information, of the 
same date.  Such form was annotated in November 1997, to the 
effect that contact had been made with the Reserve Center and 
that no service medical records of the veteran were 
available.  

A further request for service medical records of the veteran 
was made by the RO in November 1997; no response to such 
request is shown by the record.  

Received by the RO in April 1998 was a statement from the 
veteran's sister in which she offered her recollection that, 
while living in her parent's home, notice was received that 
the veteran had sustained injuries to the middle and ring 
fingers of the left hand while serving in the Navy.  Received 
in June 1998 was a statement from the veteran's brother, 
wherein he reported that he was serving in the Navy on the 
East cost at the time of the veteran's inservice injury of 
the fingers.  It was noted that the veteran, during one of 
his cruises to the Tonkin Gulf, was working on an ammo off-
loading party when his fingers were crushed, with the tip of 
one being removed and reattachment being required with 
respect to the other.  The veteran's brother recalled that 
that he had spent quite a bit of time on the phone with his 
mother trying to reassure her that the veteran would be all 
right and be well taken care of by the Navy.  

In April 1998, the veteran requested assistance in obtaining 
ship logs compiled during 1968 and 1969, in an effort to 
verify his inservice left hand injury.  The RO formalized 
their request for the ship logs compiled in 1968 and 1969 in 
a VA Form 70-3101-4, Request For Information, in May 1998, to 
which the NPRC responded in June 1998, providing only the 
veteran's service personnel records.  Such was followed by 
the RO's further requests for ship logs and it was thereafter 
learned from the NPRC that the ship or deck logs were not 
held by the NPRC, but by the Naval Historical Center.  By 
correspondence, dated in January and May 2000, the RO 
communicated with the Naval Historical Center in order to 
obtain the ship logs of the USS Hull.  A response was not 
received until August 2000, when the Naval Historical Center 
indicated that deck logs from the destroyer Hull for 1967 
were held by the National Archives and that the logs from 
1968 and 1969 were in the custody of the Naval Historical 
Center, although neither facility had research staffs capable 
of searching three years of records totaling approximately 
2000 pages.  Both sources were noted to be able to make the 
logs available to the veteran or his designee for research.  

By correspondence, dated in September 2000, the veteran was 
advised of the information provided by the Navy Historical 
Center and informed of that he or his designee could 
undertake a search of the ship logs.  No response to such 
correspondence followed, nor did the veteran submit to the RO 
any copies of the ship's log.

Pursuant to the Board's remand directive in November 2001, 
the RO obtained and associated with the veteran's claims 
folder a copy of a hospital summary pertaining to his VA 
hospitalization in November 1974.  Such record does not 
contain complaints, findings, or diagnoses as to the 
existence of an inservice injury of the left hand or 
residuals thereof.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order for 
service connection for a particular disability to be granted, 
a claimant must establish that he or she has such disability 
and that there is a relationship between the disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  

Allegations are advanced by the veteran that he sustained an 
inservice injury to the middle and ring fingers of the left 
hand when attached to the USS Hull, with resulting 
disablement.  Service department records fail to indicate 
that the veteran was engaged in combat with the enemy during 
his period of active duty or at the time of the claimed 
inservice left hand injury, and he does not contend 
otherwise.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  As such, 
the provisions of 38 U.S.C.A. § 1154 (West 1991) are not for 
application in this matter.  

This case turns on whether the veteran has sufficiently 
proved the existence of the claimed inservice injury of the 
left hand.  It is noted that, through no fault of the 
veteran, his service medical records are unavailable for 
review, despite multiple attempts of the RO to obtain same.  
It is also evident that the veteran has declined to undertake 
a search of ship logs of the USS Hull, having been duly 
notified of the inability of the National Archives and the 
Naval Historical Center to conduct such research and invited 
to perform that research himself.  Additionally, the veteran 
is shown to have failed to respond to the Board's request 
through the RO for additional information regarding the date 
of the claimed injury, and he, too, has declined to furnish 
any additional evidence from alternate sources with which to 
confirm the alleged inservice injury, based on the Board's 
request therefor, as communicated to him by the RO in March 
2002 correspondence.

Evidence available for consideration includes the veteran's 
own statements as to the circumstances surrounding the 
claimed inservice injury, which, although competent, are 
vague and insufficiently corroborated by other, persuasive 
evidence.  Any assertions by the veteran to the effect that 
the pain and numbness of his fingers are residuals of his 
alleged inservice injury to those fingers is not competent 
medical evidence, in the absence of a showing that he is in 
possession of the necessary medical background and training.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical data fail to identify the existence of 
residuals of a left hand injury until 1982, approximately 
thirteen years following the veteran's discharge from 
service, and no medical professional specifically links 
identified disability of the middle and ring fingers of the 
veteran's left hand to his period of active duty or any 
injury occurring therein.  

Lay affiants recall receiving notice about the veteran's 
inservice injury or discussing the injury among family 
members shortly following the incident, although the account 
of the veteran's brother differs significantly in terms of 
the veteran's statements as to where the injury occurred and 
the treatment received for the resulting injury.  It, too, 
must be remembered that the veteran and his family members 
have a vested interest in the disposition of this claim, 
given that VA compensation and treatment for the residuals of 
the injury are at stake, and that fact greatly limits the 
probative value of the siblings' statements.  With the 
passage of so much time following the veteran's separation 
from service prior to documentation of the residuals, it 
cannot reasonably be determined that the veteran's left hand 
injury occurred as alleged during his period of active duty, 
as the possibility of postservice injury is not adequately 
disproved.  In this regard, it is noted that the report of a 
VA hospitalization in 1974 identifies no evidence of the 
claimed inservice injury of the left hand, nor is there 
presented any other persuasive evidence of same until 1982, a 
time too far removed from service to link it to service.  

Based on the foregoing, it is determined that a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for residuals of an injury of the left 
middle and ring fingers.  That being the case, the appeal is 
denied.


ORDER

Service connection for residuals of an injury to the middle 
and ring fingers of the left hand is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

